Citation Nr: 1533368	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for facial acne, to include scarring, prior to April 21, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to May 2000 and from February 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In September 2013, the Veteran testified at hearing before another Veterans Law Judge (VLJ), who has since left the Board.  A transcript of the hearing is of record. In May 2015, the Veteran was notified that the VLJ was no longer employed by the Board and was asked if she wished to have another hearing before another VLJ.  In June 2015, the Veteran responded that she did not wish to appear at another hearing.

In an October 2014 decision, the Board (1) denied an initial compensable rating for facial acne prior to April 21, 2014; and (2) denied an initial rating for facial acne in excess of 10 percent from April 21, 2014.  Thereafter, the Veteran appealed the Board's decision denying an initial compensable rating for facial acne prior to April 21, 2014 to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded, in part, the October 2014 decision of the Board to the extent that it denied an initial compensable rating for facial acne prior to April 21, 2014.  The JMR did not disturb that part of the Board decision which denied an initial rating for facial acne in excess of 10 percent from April 21, 2014.  Accordingly, the Board will only address whether an initial compensable rating for facial acne prior to April 21, 2014 is warranted.



FINDING OF FACT

Prior to April 21, 2014, the Veteran's acne was manifested by superficial acne, resulting in scarring with hyperpigmentation and abnormal skin texture exceeding six square inches.


CONCLUSION OF LAW

The criteria for initial 30 percent rating, but no higher, for acne scarring prior to April 21, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7828 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The courts have held, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).
The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service VA treatment records, and the Veteran's statements. 

The Veteran has also been afforded adequate examinations on the issues of a higher initial rating for acne.  VA provided the Veteran with examinations in December 2007 and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  The VA examiners also considered all of the pertinent evidence of record, to include statements by the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeals that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appealed issues.

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

Rating Prior to April 21, 2014

The Veteran maintains that a compensable rating is warranted for her facial acne.  In statements and testimony, she stated that she experienced acne scars that impacted other parts of her body in addition to her face and neck.  

Service connection is currently in effect for acne scar (previously rated as acne), evaluated as noncompensable prior to April 21, 2014 and 10 percent disabling on or after April 21, 2014 pursuant to Diagnostic Codes 7828-7800.

Pursuant to the May 2015 JMR, it was determined that the Board erred in not providing adequate consideration of relevant rating criteria in determining whether the Veteran's service-connected facial acne warranted a higher, initial disability rating for the period prior to April 21, 2014.  Specifically, the Board's October 2014 decision did not mention that the rating criteria for the skin were amended while the Veteran's claim was pending.

Under Diagnostic Code 7828, deep acne (deep inflames nodules and pus-filled cysts) affecting 40 percent or more of the face and neck will be rated as 30 percent disabling.  Deep acne (deep inflames nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, deep acne other than on the face and neck will be rated as 10 percent disabling.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent will be rated as 0 percent disabling.  Acne may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.

During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase very broadly to include a request for review pursuant to the change to the rating criteria.

The "old" and "revised" Diagnostic Code 7800 provides a 10 percent rating for scars of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired/d sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. Id.  An 80 percent evaluation is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 and 2008).

Under the "old" Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2002).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under the "revised" Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A 20 percent rating is warranted when there are three or fourth scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Id.  Note (1) indicates that an unstable scar is one whether, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's acne scars are manifested by hyperpigmentation and abnormal skin texture exceeding six square inches prior to April 21, 2014.

The evidence includes a December 2007 QTC (fee-based) examination where the Veteran reported that she experienced itching, crusting, pimples, and papules on a constant basis on her face, head, and neck.  She reported that over the past year she used topical treatments and received microdermabrasion.  On physical examination, the examiner noted that there were no scars present.  The examination revealed superficial acne located on the face and neck.  The acne consisted of comedones, papules, pustules, and superficial cysts.  The examiner reported that it covered 10 percent of the Veteran's face and neck.  There was no ulceration, crusting, disfigurement, tissue loss, induration, or hypopigmentation.  The acne affected 9 percent of the Veteran's exposed areas and 18 percent of the Veteran's entire body. The acne on the face and neck had the following characteristics: hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  The examiner assessed acne with objective factors of extensive areas of pimples, pustules, and cysts of the face, neck, and back.  

VA treatment records from November 2010 to July 2011 document ongoing treatment for the Veteran's acne.  In a February 2011 VA treatment record, it was noted that the Veteran had worsening acne with hyperpigmented scarring "since her return from Iraq in 2004."  Numerous hyperpigmented scars were visible.  In April and July 2011 VA dermatology treatment records, it was again noted that the Veteran had acne with "hyperpigmented scarring."  

In a QTC examination in December 2011, the Veteran continued to report complaints of acne on her face and neck, but noted that she also experienced pimples on her chest, back, neck, and buttocks.  Furthermore she reported that her acne scars were larger and painful.  She denied any treatments or procedures other than systemic or topical medications in the past year.  On physical examination, there was no evidence of rashes or lesions.  The examiner noted that the Veteran experienced superficial acne that affected less than 40 percent of her face and neck.  The examiner concluded that the Veteran's acne did not cause scarring or disfigurement of the head, face, or neck.

A review of the evidence of record demonstrates that the Veteran is not entitled to a compensable rating prior to April 21, 2014 under Diagnostic Code 7828, which specifically pertains to acne.  As noted above, under Diagnostic 7828, a noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  
The QTC examination reports and VA treatment records do not reveal evidence of deep acne.  On examination in December 2007 and December 2011, both examiners described the Veteran's acne as superficial.  As such, a compensable rating under Diagnostic Code 7828 is not warranted.

Nonetheless, the Board finds that a 30 percent rating is warranted for the Veteran's acne scarring, with two characteristics of disfigurement, under Diagnostic Code 7800.  Although the December 2007 and December 2011 examiners stated that there were no scars present during the Veteran's examinations, VA treatment dermatology records consistently note acne scarring with hyperpigmentation.  These scars were noted to be visible and numerous and had been present  "since her return from Iraq in 2004."  As such, the Board finds that the evidence demonstrates a presence of acne scarring.  

Moreover, the December 2007 examiner concluded that the Veteran's acne resulted in hyperpigmentation of more than six square inches and abnormal texture of more than six inches, both of which are characteristics of disfigurement for the purposes of evaluating scars.  

When taken together, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had acne scarring prior to April 21, 2014 that resulted in hyperpigmentation and abnormal skin texture of more than six inches.  For these reasons, the Board finds that a 30 percent rating is warranted for acne scarring prior to April 21, 2014.

The Board further finds that a rating in excess of 30 percent rating is not warranted for acne scarring prior to April 21, 2014.  Under Diagnostic Code 7800, the next higher 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired/d sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  As noted above, the Veteran has only been found to have two characteristics of disfigurement.  Her scars have also not resulted in visible or palpable tissue loss and either gross distortion or asymmetry of two features.  Accordingly, a higher rating in excess of 30 percent is not warranted under Diagnostic Code 7800.

Further, a rating in excess of 30 percent is not warranted under the "old" or "revised" Diagnostic Code 7804.  In this regard, the weight of the evidence does not demonstrate that the Veteran's acne scars were painful prior to April 21, 2014.
Although during the December 2011 examination the Veteran reported that her acne scars were larger and painful, VA treatment records do not support this contention.  In November 2010 and February 2011 VA treatment notes, the Veteran specifically reported that she continued to develop painful papules under her jawline and chin, mostly at the sites of ingrown hairs.  This demonstrates to the Board that the Veteran's pain was associate with her acne, and not her scars.  Further, during the December 2007 QTC examination, the Veteran did not report painful acne scars.  Although outside of the rating period on appeal, the Veteran also underwent a VA examination in April 2014.  During the evaluation, she reported a history of acne eruptions on her face and neck that occurred approximately every nine days.  She reported that the acne initially felt painful and tender.  However, the Veteran specifically reported that none of the scars were painful.

For these reasons, the Board finds that a rating of 30 percent, but no higher, is warranted for acne scarring under Diagnostic Code 7800 for the initial rating period prior to April 21, 2014.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's acne disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's acne and related scarring is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7800, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's acne scars are manifested by superficial acne, resulting in hyperpigmentation and abnormal skin texture exceeding six square inches, but have not been shown to be painful.  The Veteran's acne has also not been characterized as deep acne prior to April 21, 2014.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran is currently employed full-time.  See January 2014 VA treatment record in Virtual VA.  As such, the issue of TDIU is not raised in this case.


ORDER

An initial rating of 30 percent, but no higher, for acne scarring prior to April 21, 2014 is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


